Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed on 11/1/22.
Claims 1, 5-13 and 16-20 are pending.

Response to Arguments
Claim rejections under 35 U.S.C. §103
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant argues that:
…Riabov does not disclose or suggest "modifying, in said first iteration carried out by said at least one processor, said planning problem to forbid said at least one solution of the at least one solution." (1st full par. on pg. 9)

And that:
The Examiner is apparently contending that Riabov allows plans with different sets of actions. While Applicant reserves the right to contest this assertion, the point is moot. Applicant is noting that the claimed embodiment requires that at least one forbidden (not allowed) solution has a different set of actions than an unforbidden solution; Riabov does not require that at least one forbidden solution has a different set of actions than an unforbidden solution. (6th par. on pg. 10)

The examiner respectfully disagrees. Riabov discloses:
The main idea is to use a PDDL planner iteratively, slightly modifying the problem each time, until top-k plans are found. To solve the top-k planning problem R' = (F, A, I, Q, k), we solve a sequence of cost-optimal planning problems Ri = (Fi, Ai, I;, Qi), starting with finding the optimal plan of length n for R1 = (F, A, I, Q). Then, given a cost-optimal plan p for Ri, and assuming m problems were created at a previous iteration, we create a new set of problems { Rj lj = m+ 1, ... , m+n)} by modifying Ri by adding, for each action that occurs in p, a new precondition that prevents that action from appearing at the same position in the new plan. The best solution to the new problems Rj will be used to find the next-best plan p'. The generated problems are modified again to generate new problems and find the next best plan, until k such plans are found. Note that this algorithm does not find plans that have top-k plans as their prefixes (i.e., plans that reach the goal more than once). Overall, solving the top-k planning problem requires at most O(Nk) replanning iterations, where N is the length of the longest plan among the top-k plans. (pg. 11, col. 2, 1st full par.)

Looking to the example in fig. 1 (pg. 12) reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

we see a first “optimal plan” (i.e. sequence of actions in the path shown in bold arrows). In the first iteration described in the cited paragraph this plan is “forbidden” (i.e. “for each action … prevent[ing] that action from appearing at the same position”) making that path the “at least one forbidden solution”. Subsequently, the remaining paths, and in particular the path shown with dotted arrows, thus constitute the “unforbidden solution(s)”. Thus it should be clear that the “forbidden solution” (i.e. path shown in bold arrows) “comprises a different set of actions” (i.e. arrows) that at least one “unforbidden solution” (e.g. the path show in dotted arrows). Accordingly, the claim language does not provide a distinction over Riabov. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over “New Algorithms for The Top-K Planning Problem” by Riabov et al. (Riabov) in view of US 2007/0022073 to Gupta et al. (Gupta).

Claims 1 and 13: Riabov discloses a method for improving performance of at least one hardware processor solving a top-k planning problem, said method comprising: 
obtaining, in a memory coupled to the at least one processor, a specification of the planning problem in a planning language (pg. 11, col. 1, last partial par. “Planning Domain Definition Language (PDDL)”, pg. 11, col. 2, 1st full par. “problems were created at a previous iteration”); 
obtaining, in a first iteration carried out by said at least one processor, at least one solution to said planning problem (pg. 11, col. 2, 1st full par. “starting with finding the optimal plan of length n for R1 = {F, A,I, G}”); 
modifying, in said first iteration carried out by said at least one processor, said planning problem to forbid said at least one solution (pg. 11, col. 2, 1st full par. “modifying Ri by adding, for each action that occurs in p, a new precondition that prevents that action form appearing at the same position in the new plan”); and 
repeating, by said at least one processor, said obtaining of said at least one solution and said modifying to forbid said at least one solution, for a plurality of additional iterations, after said first iteration, until a desired number, k, of solutions to said planning problem are found or until no further solutions exist, whichever comes first (pg. 11, col. 2, 1st full par. “use a PDDL planner iteratively, slightly modifying the problem each time, until top-k plans are found”);
wherein:
in said step of obtaining said at least one solution in said first iteration and said plurality of additional iterations, said at least one solution comprises an optimal solution (pg. 11, col. 2, 1st full par. “the optimal plan”); and
said step of modifying, in said first iteration and said plurality of additional iterations, comprises modifying to forbid said optimal solution (pg. 11, col. 2, 1st full par. “a new precondition that prevents that action form appearing at the same position in the new plan”);
at least one forbidden solution of the at least one solution comprises a different set of actions than an unforbidden solution of the at least one solution (pg. 11, col. 2, “longest plan”, indicating a different number of and thus set of actions, also see the two paths illustrated in fig. 1(b));
further comprising, for said first iteration and each of said additional iterations, extending said obtained optimal solution to an extended set of solutions including said optimal solution (pg. 13, col. 2, last partial par. “updating P(G) to include nodes and sidetracks discovered by A*”), wherein said modifying of said planning problem to forbid comprises modifying said planning problem to forbid said extended set of solutions (pg. 11, col. 2, 1st full par. “prevents that action form appearing at the same position in the new plan”).

Riabov does not disclose wherein, in said step of obtaining said specification of said planning problem in said planning language, said specification specifies a problem in automated control of an industrial robot, further comprising operating said industrial robot in accordance with said k solutions to said planning problem.

Gupta teaches a problem in automated control of an industrial robot, comprising operating said industrial robot in accordance with solutions to said planning problem (par. [0015] “providing autonomous machines such as humanoid robots with plans for performing tasks”). 

It would have been obvious at the time of filing to operate an industrial robot in accordance with solutions to said planning problem (Riabov pg. 11, col. 2, 1st full par. “starting with finding the optimal plan of length n for R1 = {F, A,I, G}”, Gupta par. [0015] “providing … robots with plans for performing tasks”). Those of ordinary skill in the art would have been motivated to do so because “there is a need for a practical system and method for building plans … for enabling autonomous machines … to perform tasks” (see e.g. Gupta par. [0014]).

Claim 5: Riabov and Gupta teach Claim 1, wherein said solutions are formulated as action sequences implemented by state machines covering basic actions (Riabov pg. 11, col. 1, 2nd full par. “a set of actions”).

Claim 10: Riabov and Gupta teach the method of Claim 1, wherein said step of modifying to forbid, in said first iteration and said plurality of additional iterations, comprises reformulation such that following a given solution to be forbidden does not result in reaching a desired goal state (Riabov pg. 11, col. 2, 1st full par. “a new precondition that prevents that action form appearing at the same position in the new plan”).

Claim 11: Riabov and Gupta teach the method of Claim 1, wherein, in said step of obtaining said specification, said planning language comprises at least one of PDDL, STRIPS, SAS+, and ADL (Riabov pg. 11, col. 1, last partial par. “Planning Domain Definition Language (PDDL)”).

Claim 16: Riabov discloses a computer system for solving a top-k planning problem, said computer system comprising: 
a memory (pg. 14, col. 2, 2nd to last par. “32 GB RAM”); and 
at least one processor, coupled to said memory and said interface (pg. 14, col. 2, 2nd to last par. “Quad-core 2.03 GHz Intel Xeon X5570 processor”), and operative to:
obtain a specification of the planning problem in a planning language (pg. 11, col. 1, last partial par. “Planning Domain Definition Language (PDDL)”, pg. 11, col. 2, 1st full par. “problems were created at a previous iteration”); 
obtain, in a first iteration, at least one solution to said planning problem (pg. 11, col. 2, 1st full par. “starting with finding the optimal plan of length n for R1 = {F, A,I, G}”); 
modify, in said first iteration, said planning problem to forbid said at least one solution (pg. 11, col. 2, 1st full par. “modifying Ri by adding, for each action that occurs in p, a new precondition that prevents that action form appearing at the same position in the new plan”), wherein at least one forbidden solution of the at least one solution comprises a different set of actions than an unforbidden solution of the at least one solution (pg. 11, col. 2, “longest plan”, indicating a different number of and thus set of actions, also see the two paths illustrated in fig. 1(b)); 
repeat said obtaining of said at least one solution and said modifying to forbid said at least one solution, for a plurality of additional iterations, after said first iteration, until a desired number, k, of solutions to said planning problem are found or until no further solutions exist, whichever comes first (pg. 11, col. 2, 1st full par. “use a PDDL planner iteratively, slightly modifying the problem each time, until top-k plans are found”).

Riabov does not disclose a computer system for controlling an industrial robot comprising:
an interface to the industrial robot; and 
providing a signal to said interface to cause said industrial robot to operate in accordance with said k solutions to said planning problem.

Gupta teaches a computer system for controlling an industrial robot (par. [0015] “providing autonomous machines such as humanoid robots with plans for performing tasks”) comprising:
an interface to the industrial robot (computer system 110 can be part of a larger system such as, for example, a robot”, note that here providing plans to the robot requires some kind of interface); and
providing a signal to said interface to cause said industrial robot to operate in accordance with said k solutions to said planning problem (par. [0015] “providing autonomous machines such as humanoid robots with plans for performing tasks”).

It would have been obvious at the time of filing to provide a signal to an industrial robot to operate in accordance with solutions to said planning problem (Riabov pg. 11, col. 2, 1st full par. “starting with finding the optimal plan of length n for R1 = {F, A,I, G}”, Gupta par. [0015] “providing … robots with plans for performing tasks”). Those of ordinary skill in the art would have been motivated to do so because “there is a need for a practical system and method for building plans … for enabling autonomous machines … to perform tasks” (see e.g. Gupta par. [0014]).

Claim 17: Riabov and Gupta teach the system of Claim 16, wherein: 
in said first iteration and said plurality of additional iterations, said at least one solution comprises an optimal solution (Riabov pg. 11, col. 2, 1st full par. “finding the optimal plan”); and 
said modifying, in said first iteration and said plurality of additional iterations, comprises modifying to forbid said optimal solution (pg. 11, col. 2, 1st full par. “prevents that action form appearing at the same position in the new plan”).

Claim 18: Riabov and Gupta teach the system of Claim 17, wherein said at least one processor is further operative, for said first iteration and each of said additional iterations, to extend said obtained optimal solution to an extended set of solutions including said optimal solution (Riabov pg. 13, col. 2, last partial par. “updating P(G) to include nodes and sidetracks discovered by A*”), wherein said modifying of said planning problem to forbid comprises modifying said planning problem to forbid said extended set of solutions (Riabov pg. 11, col. 2, 1st full par. “prevents that action form appearing at the same position in the new plan”).

Claim 19: Riabov and Gupta teach the system of Claim 18, wherein said solutions are formulated as action sequences implemented by state machines covering basic actions (Riabov pg. 11, col. 1, 2nd full par. “a set of actions”).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “New Algorithms for The Top-K Planning Problem” by Riabov et al. (Riabov) in view of US 2007/0022073 to Gupta et al. (Gupta) in view of “Plan Stability: Replanning versus Plan Repair” by Fox et al. (Fox).

Claim 6: Riabov and Gupta teach the method of Claim 5, but do not teach wherein said industrial robot operates in a non-deterministic environment, further comprising ceasing a first one of said k solutions upon unfeasibility and implementing another of said k solutions in response to said unfeasibility.

Fox teaches a robot operating in a non-deterministic environment, further comprising ceasing a first one of k solutions upon unfeasibility and implementing another of said k solutions in response to said unfeasibility (pg. 214, col. 2, last full par. “select between different candidate in … the alternative possible plans repairing a selected flaw”).

It would have been obvious at the time of filing to implementing another of said k solution in response to an unfeasibility of a first plan (Fox pg. 214, col. 2, last full par. “select between different candidate in … the alternative possible plans repairing a selected flaw”, Riabov pg. 11, col. 2, 1st full par. “top-k plans”). Those of ordinary skill in the art would have been motivated to do so in situations where “the original plan cannot or should not be executed but should be adapted to respond to the new situation” (Fox pp. 212 par. bridging the cols.).

Claim 20: Riabov and Gupta teach the system of Claim 19, but do not teach wherein said at least one processor is further operative to cause ceasing of a first one of said k solutions upon unfeasibility and implementation another of said k solutions in response to said unfeasibility.

Fox teaches a robot ceasing a first solutions upon unfeasibility and implementing another solution in response to said unfeasibility (pg. 214, col. 2, last full par. “select between different candidate in … the alternative possible plans repairing a selected flaw”).

It would have been obvious at the time of filing to implementing another of said k solution in response to an unfeasibility of a first plan (Fox pg. 214, col. 2, last full par. “select between different candidate in … the alternative possible plans repairing a selected flaw”, Riabov pg. 11, col. 2, 1st full par. “top-k plans”). Those of ordinary skill in the art would have been motivated to do so in situations where “the original plan cannot or should not be executed but should be adapted to respond to the new situation” (Fox pp. 212 par. bridging the cols.).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “New Algorithms for The Top-K Planning Problem” by Riabov et al. (Riabov) in view of US 2007/0022073 to Gupta et al. (Gupta) in view of “About Partial Order Reduction in Planning and Computer Aided Verification” by Wehrle et al. (Wehrle). 

Claim 7: Riabov and Gupta teach the method of Claim 1, but do not explicitly teach wherein said extending of said obtained optimal solution to said extended set of solutions comprises re-ordering actions in said obtained optimal solution.

Wehrle teaches extending a solution comprises re-ordering actions in said solution (pg. 298, col. 2, 1st full par. “their application in both possible orders is possible and leads to the same state”).

It would have been obvious at the time of filing to extend the solution by re-ordering actions in said solution (Wehrle pg. 298, col. 2, 1st full par. “their application in both possible orders is possible and leads to the same state”). Those of ordinary skill in the art would have been motivated to do so as a known alternative method of extending the solution which would have produced only the expected results (see e.g. Riabov pg. 11, col. 2, 1st full par. “prevents that action form appearing at the same position in the new plan”).

Claim 8: Riabov, Gupta and Wehrle teach the method of Claim 7, wherein said re-ordering comprises: 
following an order of operators in said obtained optimal solution; 
pairwise gathering independent ones of said operators into said set as long as possible (pg. 298, col. 2, 1st partial par. “o1 and o2 are commutative if they do not interfere and neither enables the other in any state”); and 
starting a new set whenever a non-independent one of said operators is met (pg. 298, col. 1, last partial par. “o1 and o2 interfere if there exists a state in which they conflict or one disables the other”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “New Algorithms for The Top-K Planning Problem” by Riabov et al. (Riabov) in view of US 2007/0022073 to Gupta et al. (Gupta) in view of “Heuristics and Symmetries in Classical Planning” by Shleyfman et al. (Shleyfman).

Claim 9: Riabov and Gupta teach the method of Claim 1, but do not disclose wherein said extending of said obtained optimal solution to said extended set of solutions comprises adding to said extended set of solutions new set members symmetric to already existing set members, wherein said set members symmetric to said already existing set members comprise set members resulting from mapping said existing set members with structural symmetries.

Shleyfman teaches extending a solution comprises adding to said extended set of solutions new set members symmetric to already existing set members, wherein said set members symmetric to said already existing set members comprise set members resulting from mapping said existing set members with structural symmetries (pg. 3371, col. 1, 2nd to last full par. “Symmetry pruning computes equivalence classes of symmetric states, and only explores one representative state per equivalence class”).

It would have been obvious at the time of filing to add new set members symmetric to already existing set members (Shleyfman pg. 3371, col. 1, 2nd to last full par. “computes equivalence classes of symmetric states”, Riabov pg. 11, col. 2, 1st full par. “prevents that action form appearing at the same position in the new plan”). Those of ordinary skill in the art would have been motivated to do so to reduce the amount of work required (see e.g. Shleyfman abstract “reducing the search effort”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “New Algorithms for The Top-K Planning Problem” by Riabov et al. (Riabov) in view of US 2007/0022073 to Gupta et al. (Gupta) in view of US 2017/0147923 to Riabov et al. (Riabov II).

Claim 12: Riabov and Gupta teach the method of Claim 1, but do not disclose wherein said step of obtaining said optimal solution to said planning problem is carried out with different planning routines in different ones of said iterations. 

Riabov II teaches obtaining said optimal solution to a planning problem is carried out with different planning routines in different ones of said iterations (Riabov II par. [0162] “generates the set of top-k plans utilizing one of a plurality of different plan identification algorithms”).

It would have been obvious at the time of filing to use different planning routines in different ones of the iterations. Those of ordinary skill in the art would have been motivated to do so as a means of providing variation in the generated plans (Riabov pg. 11, col.2, last partial par. “the approach does not depend on the choice of the planner”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0339582 and US 20150339580 to Riabov et al. each provide alternate disclosure of top-K plan algorithms (see e.g. the abstracts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON D MITCHELL/Primary Examiner, Art Unit 2199